Citation Nr: 0925936	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-24 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial disability rating for a 
gastrointestinal disorder (including colon polyps), currently 
rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1999 to March 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above-referenced claim.  

The issue of service connection for a gastrointestinal 
disorder and an increased disability rating for colon polyps 
was previously before the Board.  In a July 2008 decision, 
the issues were remanded for further development.  Following 
completion of the directed actions, the case was then 
returned to the Board for further appellate review.

In an April 2009 rating decision, the Veteran was awarded 
service connection for a gastrointestinal disorder, which was 
evaluated along with the previously service-connected colon 
polyps condition as a single disease entity.  A 10 percent 
disability rating was assigned.  In May 2009, the Veteran 
expressed his belief that a higher disability rating was 
warranted for his condition.  Applicable law provides that 
absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran has not withdrawn the appeal 
as to the issue of the disability rating greater than the 
rating assigned, and the issue therefore remains in appellate 
status.  


FINDING OF FACT

The Veteran's gastrointestinal disorder more closely 
approximates symptoms characterized by diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a rating of 30 percent disabling for a 
gastrointestinal disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.41, 4.114, Diagnostic Code 7319 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 
 
In the decision below, the Board grants the Veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

 Increased Initial Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The words "slight," "moderate" and "severe," as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The Merits of the Claim

As noted above, the Veteran was granted service connection 
for a gastrointestinal disorder by way of the April 2009 
rating decision.  In the April 2009 rating decision, the 
gastrointestinal disorder and the service-connected colon 
polyp disability were evaluated as a single disease entity.  

The Board notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in that area, as indicated in the instruction under 
the title Diseases of the Digestive System, do not lend 
themselves to distinct and separate disability ratings 
without violating the fundamental principle relating to 
pyramiding.  38 C.F.R. §§ 4.14, 4.113. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

The Veteran's gastrointestinal disorder has been evaluated as 
10 percent disabling pursuant to Diagnostic Code 7344-7319.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
Diagnostic Code 7344 pertains to benign neoplasms, exclusive 
of skin growths.  

Diagnostic Code 7319 provides that a 10 percent evaluation is 
assigned for moderate irritable colon syndrome; frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent evaluation is assignable for severe irritable colon 
syndrome; diarrhea, or alternating diarrhea and constipation 
with more or less constant abdominal distress.  38 C.F.R. § 
4.114, Diagnostic Code 7319.  

Here, the Veteran's service treatment records and private 
medical records from his period of active service were 
obtained and reflect treatment for a digestive condition.  
Service treatment records dated from January 2000 to March 
2003 show that the Veteran was treated for reports of nausea, 
vomiting, hematemesis, diarrhea, and abdominal pain.  A March 
2002 private emergency treatment note shows that he reported 
have nausea and vomiting for two weeks, with occasional 
emesis and intermittent diarrhea and constipation.  He was 
diagnosed with hematemesis.  An inpatient private treatment 
record shows that he was diagnosed with peptic ulcer disease, 
after experiencing episodes of vomiting for a month.  In an 
April 2002 emergency medical treatment note, he reported 
having vomiting, diarrhea, hematemesis, and abdominal pain.  
Physical examination revealed mild abdominal pain on 
palpation.  He was diagnosed with gastroenteritis.  An April 
2002 colonoscopy report shows that the Veteran had a colon 
polyp, which was treated by way of an polypectomy.  He was 
treated for his gastrointestinal symptoms with the use of 
prescription medication at a private medical facility in June 
2002 and was noted to have gastritis and questionable ulcer.  
He was treated for gastritis with prescription medication in 
December 2002 and March 2003, following reports of nausea, 
vomiting, and abdominal pain.    

The Veteran underwent a VA medical examination in May 2003.  
He reported a past medical history of gastroesphogeal reflux 
disease (GERD), gastritis, and colon polypectomy.  He 
reported his symptoms as abdominal pain, weight loss of 
nineteen pounds in the previous two to three months, 
vomiting, hematemesis, diarrhea, which was described as 
persistent at times, and intermittent diarrhea with 
constipation.  He reported treating his symptoms with 
prescription medication and having missed five to ten days 
from work due to his condition.  Physical examination 
revealed that the Veteran was well-nourished and in no acute 
distress.  The abdominal examination was normal and the 
rectal examination was deferred.  The examiner noted that 
that the Veteran's gastrointestinal condition had not caused 
anemia or malnutrition.  The diagnosis was gastritis and 
status post polypectomy, both by history.    

In support of his claim, the Veteran submitted a September 
2003 letter from his private treating physician, L.K.F., M.D.  
Dr. L.K.F. stated that the Veteran had been treated for 
chronic gastroenteritis and irritable bowel disease.  His was 
noted to have a history of severe and recurrent 
symptomatology manifested by hematemesis, melena, and 
orthostatic hypotension.  

The Veteran underwent a VA gastroenterology examination in 
October 2004.  He reported experiencing abdominal pain for 
the past three to four years, with a frequency of either 
every day or every other day.  His symptoms were also noted 
to include nausea on a daily basis, occasional heartburn with 
regurgitation approximately three to four times a month, and 
rare dysphasia.  He was noted not to have loss any 
significant weight during the previous year.  Physical 
examination revealed mild abdominal tenderness upon deep 
palpation.  He was noted to treat his symptoms with 
prescription medication with little success.

VA treatment records, dated from August 2003 to April 2009, 
show that the Veteran was treated for a gastrointestinal 
condition.  He sought emergency treatment in October 2006 due 
to sharp, intermittent abdominal pain and bloody emesis; no 
objective evidence of active bleeding was discovered on 
examination.  In November 2006, the Veteran was noted to have 
a history of GERD and gastritis.  He reported having 
generalized colicky abdominal pain and intermittent vomiting 
since 2002.  Additionally, his symptoms were manifested by 
hematochezia, heartburn, intermittent constipation and 
occasional loose stools.  He was prescribed medication to 
treat his symptoms.  A March 2007 treatment note shows that 
he was treated for reports of abdominal pain, nausea, 
vomiting, occasional hematemesis, and diarrhea.  He reported 
having three to five bowel movements a day.  On physical 
examination, his abdomen was tender to palpation in the lower 
quadrants.  In March 2009, he reported his symptoms as 
abdominal pain, nausea, vomiting, and bloating.  He reported 
that his belief that previously prescribed medications did 
not help alleviate his symptoms.  In April 2009, he reported 
vomiting two to three times per week and experiencing 
abdominal pain.  He denied being currently bothered by 
diarrhea.  

In January 2008, the Veteran underwent a VA stomach 
examination, at which time the claims file was reviewed.  His 
previously described medical history was noted.  The Veteran 
reported treating his gastrointestinal condition with 
prescription medication and being able to perform all 
household activities without problem.  Physical examination 
revealed a soft mildly tender abdomen.  The diagnosis was 
irritable bowel syndrome, characterized by chronic functional 
symptoms without documented organic disease.    

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence described above supports 
assignment of a 30 percent rating for a gastrointestinal 
disorder throughout the rating period on appeal.  While the 
Veteran disability does not appear to meet all of the 
criteria required for a 30 percent disability rating under 
Diagnostic Code 7319, his overall disability picture is more 
fairly characterized as essentially constant or near-
constant, rather than "intermittent" in nature.  Although 
the medical evidence of record reflects intermittent reports 
of diarrhea and constipation, with a frequency ranging from 
three to five bowel movements a day to occasional episodes, 
the medical evidence overall indicates that he experiences 
more or less constant abdominal distress.  The medical 
evidence shows that the Veteran has consistently sought 
treatment for abdominal pain, nausea, vomiting, and bloating 
since his period of active service; he has reported that he 
experiencing near daily abdominal pain, nausea, vomiting, and 
bloating.  In this regard, the Board finds that the Veteran's 
statements regarding his symptomatology, as reflected in the 
medical evidence and in statements submitted in support of 
his claim, are competent to establish his symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (holding that a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms).  Moreover, the record reflects that 
he was prescribed medication throughout the rating period on 
appeal, with limited success.  Therefore, the criteria for a 
30 percent rating under Diagnostic Code 7319 are deemed to be 
satisfied here.
    
The Board notes that a 30 percent evaluation represents the 
maximum available benefit under DC 7319.  Moreover, the Board 
finds that no alternate diagnostic codes are relevant to the 
disability at issue.  Indeed, there is no objective evidence 
of anemia, recurrent incapacitation episodes, significant 
weight loss, severe hemorrhages, large ulcerated or eroded 
areas of the digestive system, or mild circulatory symptoms 
after meals as to warrant consideration under any other 
diagnostic code applicable to the digestive system.  See 
Diagnostic Codes 7304-7306 (ulcers), 7307 (gastritis).  

The Board has also considered whether the Veteran is entitled 
to a "staged rating."  See Fenderson, 12 Vet. App. at 125-
26.  However, as noted above, the evidence does not show that 
Veteran's gastrointestinal disorder was so severe as to 
warrant a rating in excess of 30 percent disability through 
out the pendency of this appeal.  Thus, a "staged rating" 
is not warranted.

The Board finds that there is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell, 9 
Vet. App. 337. 


ORDER

Entitlement to a disability rating of 30 percent for a 
gastrointestinal disorder is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


